 

Exhibit 10.32

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

WHEREAS, Laura Lang (the “Executive”) is currently employed as a senior
executive of Digitas LLC, a Delaware Limited Liability Company, whose sole
shareholder is Digitas, Inc., a Delaware Corporation, under an Employment
Agreement dated May 3, 1999 (the “Agreement”) between the Executive and Bronner
Slosberg Humphrey, LLC, a predecessor to Digitas Inc.; and

 

WHEREAS, the Board of Directors of Digitas, Inc. has authorized certain
severance provisions in respect of senior executives, and the parties hereto
consider it appropriate that the Agreement be amended to reflect such
provisions;

 

NOW, THEREFORE, Digitas, Inc. and the Executive agree to the following
amendments to the Agreement. Unless otherwise expressly stated herein, “the
Company” in the Agreement shall mean Digitas LLC and Digitas Inc., or either of
them, as the context may require. Other defined terms used in this Amendment
shall have the same meanings as in the Agreement.

 

1. Section 4(b) of the Agreement (“By the Executive”) is deleted and replaced by
the following sections:

 

  4. Employment Termination

 

• • •

 

  (b) Termination by the Executive. The Executive’s employment may be terminated
by the Executive under either of the following circumstances:

 

  (i) for “Good Reason,” as defined below; or

 

  (ii) for any other reason (a termination without “Good Reason”).

 

  (c) Definition of “Good Reason”. “Good Reason” means termination at the
Executive’s initiative:

 

  (i) within two years after a corporate Change in Control (as defined in
Exhibit A to this Agreement) if the Executive’s title, duties, status, reporting
relationship, authority, responsibilities or compensation have been materially
and adversely affected; or if the Executive’s principal place of employment
immediately prior to the Change of Control is relocated to a location more than
50 miles from such place of employment.

 

  (ii) after any material failure by the Company to comply with any provision of
Section 3 of this Agreement, unless such failure is remedied by the Company
within ten business days after receipt of Notice thereof from the Executive.

 

The Executive shall give the Company Notice of termination specifying which of
the foregoing provisions is applicable and the factual basis

 



--------------------------------------------------------------------------------

therefor, and if the Company fails to remedy such material failure, the
termination shall be effective upon the 30th business day after such Notice is
given or such other date as the Company and the Executive shall agree (“Date of
Termination”).

 

2. Section 4(c) of the Agreement (“Severance Benefits”) is deleted and replaced
by the following sections:

 

  (d) Severance Benefits. If during the Employment Period the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason, the Executive shall not be entitled to any further compensation or
benefits provided for under this Agreement except as follows:

 

  (i) For a period of twelve months after the Date of Termination, the Company
shall continue to pay the Executive (A) the Base Salary at the rate in effect
immediately before the Date of Termination (but, in the case of a termination by
the Executive for Good Reason, disregarding any reduction thereof that was the
basis for such termination) and (B) an annual bonus amount (the “Bonus Amount”)
equal to the average of the annual bonuses paid to the Executive for the three
years immediately preceding the year of the Date of Termination, or the average
of the annual bonuses for the year(s) immediately preceding the year of the Date
of Termination, if the Executive has been employed by the Company for less than
three years. If no bonus was paid to the Executive for the year immediately
preceding the year of the Date of Termination, the Bonus Amount shall be
calculated at 50% of the Base Salary;

 

  (ii) The Company shall continue to provide the Executive with group health
benefits pursuant to COBRA (the “Group Health Benefits”) for twelve months after
the Date of Termination, and shall provide the Executive with information and
access to enable the Executive to continue COBRA coverage thereafter at the
Executive’s expense for the maximum permitted duration; provided, that during
any period when the Executive is eligible to receive any such benefits under
another employer-provided plan or a government plan, the Group Health Benefits
or substitute benefits provided by the Company under this clause may be made
secondary to those provided under such other plan;

 

  (iii) The Company shall pay the Executive any amounts that have been earned
but not yet paid under Section 3 hereof.

 



--------------------------------------------------------------------------------

  (iv) Receipt of severance benefits is conditioned on Executive’s execution and
delivery of a separation agreement including a general release of claims, in a
form acceptable to the Company, and on Executive’s strict compliance with the
Non-Competition, Non-Solicitation and Confidentiality obligations set forth in
the Agreement.

 

  (e) Additional Severance Benefits upon Terminations after Corporate Change in
Control. In addition to the severance benefits provided for in Section 4(d), if
within two years after a corporate Change in Control (as defined in Exhibit A to
this Agreement) the Executive’s employment is terminated by the Company without
Cause or by the Executive for Good Reason, stock options previously granted to
the Executive shall become vested and exercisable in accordance with the
application stock option plan(s).

 

  (f) Additional Limitation.

 

  (i) Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Company to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Severance Payments”), would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
following provisions shall apply:

 

  (A) If the Severance Payments, reduced by the sum of (1) the Excise Tax (as
defined below) and (2) the total of the Federal, state and local income and
employment taxes payable by the Executive on the amount of the Severance
Payments which are in excess of the Threshold Amount (as defined below), are
greater than or equal to the Threshold Amount, the Executive shall be entitled
to the full benefits payable under this Agreement.

 

  (B)

If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state and local income and employment taxes on the
amount of the Severance Payments which are in excess of the Threshold Amount,
then the benefits payable under this Agreement shall be reduced (but not below
zero) to the extent necessary so that the maximum Severance Payments shall not
exceed the Threshold Amount. To the extent that there is more than one method of
reducing the payments to bring them

 



--------------------------------------------------------------------------------

 

within the Threshold Amount, the Executive shall determine which method shall be
followed; provided that if the Executive fails to make such determination within
45 days after the Company has sent the Executive Notice of the need for such
reduction, the Company may determine the amount of such reduction in its sole
discretion.

 

For the purposes of this Section 4(f), “Threshold Amount” shall mean three times
the Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.

 

  (ii) The determination as to which of the alternative provisions of Section
4(f)(i) shall apply to the Executive shall be made by Arthur Andersen or any
other nationally recognized accounting firm selected by the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive. For purposes of determining which of the
alternative provisions of Section 4(f)(i) shall apply, the Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

 

3. Section 4(d) of the Agreement (“Other Employment Terminations”) is renumbered
Section 4(g).

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and Company have executed this Amendment as of
December 7, 2000.

 

/s/ Laura Lang

LAURA LANG

 

DIGITAS, INC. By:  

/s/ David Kenny

 



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITION OF “CHANGE IN CONTROL”

 

“Change in Control” shall mean any of the following:

 

(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing twenty-five
percent (25%) or more of either (A) the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the
Company’s Board (“Voting Securities”) or (B) the then outstanding shares of
Company’s common stock, par value $0.01 per share (“Common Stock”) (other than
as a result of an acquisition of securities directly from the Company); or

 

(b) persons who, as of the Commencement Date, constitute the Company’s Board
(the “Incumbent Directors”) cease for any reason, including, without limitation,
as a result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to the Commencement Date shall be considered
an Incumbent Director if such person’s election was approved by or such person
was nominated for election by a vote of at least a majority of the Incumbent
Directors; but provided further, that any such person whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or

 

(c) the stockholders of the Company shall approve (A) any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate more than
fifty percent (50%) of the voting shares of the Company issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or (C)
any plan or proposal for the liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company which, by reducing the number, of
shares of Common Stock or other Voting Securities outstanding, increases the
proportionate number of shares beneficially owned by any person to twenty-five
percent (25%) or more of either (A) the combined voting power of all of the then
outstanding Voting Securities or (B) Common Stock; provided, however, that if
any person

 



--------------------------------------------------------------------------------

referred to in this sentence shall thereafter become the beneficial owner of any
additional shares of Voting Securities or Common Stock (other than pursuant to a
stock split, stock dividend, or similar transaction or as a result of an
acquisition of securities directly from the Company) and immediately thereafter
beneficially owns twenty-five percent (25%) or more of either (A) the combined
voting power of all of the then outstanding Voting Securities or (B) Common
Stock, then a “Change of Control” shall be deemed to have occurred for purposes
of the foregoing clause (a).

 